department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list ad legend taxpayer a taxpayer b state c tra trust e sub trust f company g account h date date date date state u dear this is in response to the date letter as supplemented by correspondence dated date date date date date and date submitted by your authorized representative on your behalf in which you request a series of private page jetier rulings under sec_401 and sec_408 of the interna revenue code the following facts and representations support your ruling_request taxpayer a died on date a resident of state c taxpayer a had not attained age as of the date of his death taxpayer a was survived by his wife taxpayer b at the time of his death taxpayer a was the owner of ira which he maintained with company g ira met the requirements of sec_408 of the internal_revenue_code on date taxpayer a established trust e on date taxpayer a named trust e as the beneficiary of taxpayer a’s ira upon the death of taxpayer a taxpayer b became the trustee of trust e pursuant to article viia of trust e the entire jra payable to trust e went to sub trust f created under the terms of article x of trust e upon the death of taxpayer a article x of trust e provides in relevant part that the net_income of sub trust f is to be paid to taxpayer b for her life and in addition as much of the principal as is necessary to maintain her accustomed manner of living is to be paid to taxpayer b furthermore the trustee of trust e and sub trust f is to pay to taxpayer b beginning with the calendar_year of taxpayer a’s death an amount not to exceed the greater of five percent or five thousand dollars dollar_figure of the principal of the trust as taxpayer b may in writing request in each calendar_year 5x5 right such 5x5 nght of withdrawal shal be noncumulative article xb of trust t provides that upon the death of taxpayer b the property of sub trust f is to be distributed pursuant to taxpayer b’s limited_power_of_appointment to one or more of taxpayers a’s descendants in the absence of taxpayer b’s exercise of her limited_power_of_appointment the sub trust f property is distributed to taxpayer a’s descendants then living per stirpes pursuant to article xj of trust e the shares for taxpayer a’s living children are distributed outright to each such child none of taxpayer a’s children is older than taxpayer b article xviiib of trust e provides in relevant part that the trustee may in the trustee’s - absolute discretion exercise any right to determine the manner and ming of payment of qualified retirement benefits that is available to the recipient of the benefits but the trustee must comply with the requirements of code sec_401 the provisions of trust e indicate that qualified retirement benefits include iras article xxf10 of trust e provides in relevant part that the trustee has absolute discretion conceming distributions of income and principal thereof except for payments framed in terms of health education and support including support in an accustomed manner of living article xxe of trust t provides in relevant part that the interpretation and operation of the trust shall be governed by the jaws of state u sane after taxpayer a’s death taxpayer b met with an advisor from company g and was told that ira could be paid out over a substantial period of time which was consistent with the jra terms however the advisor prepared a form for her to sign that called for immediate distibution of the full ira balance company g did not advise taxpayer b to seek other jegal or tax_advice on this matter relying on the representations made by the company g advisor taxpayer b signed the distribution request from ira form in her capacity as trustee of trust e on date the form directed that ira be terminated and the amounts be distributed to account h account h is not an ira and has not been commingled with any other accounts taxpayer b was unaware that the ira distribution was taxable until she received a form 1099-r from company g y our representative has asserted that the income_interest and 5x5 right for were valued at the total of sewas determined as follows income_interest value of seem and 5x5 right of see your authorized representative has asserted that the portion of the ira distribution allocable to income was calculated based on sec_12 of the uniform principal and income act followed by state u which provides that up tojj ofa distribution could be ajlocated to income the ira distribution was shee therefore the income is equal to dollar_figuref it is proposed that if the service grants favorable responses the requested jetter rulings taxpayer b will roll over the income and 5x5 right amounts for in ira an amount not to exceed yo into an ira set up and maintained in the name of taxpayer b after initially contributing said amounts into another ira set up in the name of taxpayer a to benefit taxpayer b as a beneficiary of sub trust f created under the terms of trust e based on the above facts and representations you through your authorized representative request the following jetier rulings that pursuant to revproc_2003_16 taxpayer b is granted a period of time not exceed days as measured from the date of this letter_ruling to contribute the amounts distributed from ira on or about date to the extent such amounts do not exceed yo into another individual_retirement_arrangement ira described in sec_408 of the internal_revenue_code maintained in the name of taxpayer a decedent for the benefit of taxpayer b a beneficiary of sub trust f created under the provisions of article x of trust e taxpayer b is eligible to roll over an amount distributed from ira and rolled over into the recipient ira equal to her income and 5x5 right interests for the year in said ira into an ira set up and maintained in her own name and taxpayer b will not be required to include in gross_income for federal_income_tax purposes any portion of the amounts distributed from ira on or about date and pursuant page to rulings j and eventually rolled over into an jra set up and maintained in the name of taxpayer b with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under code sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 i provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shal not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own jra a surviving_spouse may also elect to roll over ira proceeds into another ira set up and maintained in the name of the deceased for the benefit of the surviving_spouse sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred afier date d i of the code are eli gible for the waiver under section revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a page financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred on apri final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date the preamble to the final regulations indicates in relevant part that with respect to calendar years beginning on or after date the final regulations must be used to determine required minimum distributions sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of trust is named as beneficiary the ira and have an unlimited right to withdraw amounts from the ira if a of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust sec_1_408-8 of the final regulations q a-5 a further provides in relevant part that an electing surviving_spouse must first take the required_distribution for the calendar_year that contains the ira holder's date of death determined with respect to the deceased ira owner prior to making the election to treat the deceased's ira as her own this requirement also applies to a surviving_spouse who elects to roll over an ira of a decedent into her own ira pursuant to code sec_408 a surviving_spouse may ro over a distribution from an ira into another ira either set up and maintained in the name of the surviving_spouse or set up and maintained in the name of the deceased for the benefit of the surviving_spouse as long as the surviving_spouse is the sole payee ot distributee of the distributing ira or a defined portion thereof in this case ira was allocated to sub trust f created under the terms of the trust e by the trustee of said trust e and sub trust f taxpayer b the decedent’s widow pursuant to article x of the trust e which governs sub trust f said widow taxpayer b is entitled to receive the net_income of sub trust f as much principal from sub trust f that taxpayer b requires for her health education and support in her accustomed manner of living or maintenance and an amount from trust principal not to exceed or dollar_figure annually as requested by taxpayer b in writing article x b of the trust e provides for disposition of the remainder_interest of sub trust f the language of article x gives taxpayer b the income generated by the trust a limited right to principal subject_to an ascertainable_standard and an annual non-cumulative 5x5 nght to trust principal and principal to which she is entitled such right of acceleration requires consent of other beneficiaries of sub trust f article x does not give taxpayer b the unqualified right to accelerate receipt of the income page in short the language of article x does not give decedent’s widow taxpayer b an unqualified right to all amounts held in the sub trust f to begin with taxpayer b does not have the absolute unfettered right to receive the principal of trust e since under trust e terms with the exception of her 5x5 right said principal is payable to her only if it meets the ascertainable_standard set forth in trust e furthermore the remainder_interest of sub trust f in ira is not the property of taxpayer b but rather of the remainderman men named pursuant to the language of article x of the trust e since the remainder_interest of sub trust f is not the property of taxpayer b the trustee of the trust e and sub trust f could not pay or distribute said interest to her thus due to her limited right to receive trust e sub trust f principal and because the remainder_interest could not be paid or distributed to taxpayer b taxpayer b cannot be treated as the sole payee or distributee of the whole of said ira thus in summary the facts surrounding this letter_ruling request indicate that taxpayer b is the sole unconditional named beneficiary of distinct portions of ira said portions consist of an annual non-cumulative 5x5 right to principal and trust income receipt of said income and limited principal amounts by taxpayer b is not dependent on the actions or consent of any third parties as such -although taxpayer b could not elect-to treat said portion s of ira as her owa she could have elected to roll over said portion s into either another ira set up and maintained in the name of ‘taxpayer aor another ira set up and maintained in her name ee - as the facts of this ruling_request indicate taxpayer b did not rol the said date ira distribution into another ira either set up in the name of taxpayer a benefiting taxpayer b as beneficiary of sub trust f created under the terms of trust e or set up and maintained in the name of taxpayer b within the requisite 60-day period however the facts surrounding this letter_ruling request also indicate that taxpayer b would have been eligible to do so to the extent the distribution did not exceed dollar_figure the permissible rollover would have been and is limited to the portion s of said distribution that consisted of the trust income for calendar_year and the amount of principal determined under her 5x5 right for calendar_year the failure of taxpayer b to roll over said portions resulted from company g’s failure to provide documentation for taxpayer b to sign consistent with the information it provided her relating to permissible ira payout options which information taxpayer b relied upon in signing the proffered documents based on the facts of this case we believe that good cause exists to extend the 60-day rollover period found in code sec_408 a with respect to the date distribution to the extent said distribution represented the value s 5x5 right interests in taxpayer a’s ira or a of taxpayer b’s calendar_year income and thus with respect to your ruling requests based on the specific set of facts presented in this case we concludes as follows or ruling to contribute the that pursuant to revproc_2003_16 taxpayer b is granted a period of time not to exceed days as measured from the date of this jetter amounts distributed from jra on or about date to the extent such amounts do not exceed the value s taxpayer b’s income_interest and 5x5 right for calendar_year into another individual_retirement_arrangement ira described in sec_408 of the internal_revenue_code maintained in the name of taxpayer a decedent for the benefit of taxpayer b a beneficiary of sub trust f created under the provisions of article x of trust e that taxpayer b is eligible to roll over an amount distributed from ira and rolled over into the recipient ira referenced in the first ruling_request equal to her income and 5x5 right interests for the year in said ira into an ira set up and maintained in her own name and page taxpayer b will not be required to include in gross_income for federal_income_tax purposes for the year s of distribution and of contribution any portion of the amounts distributed from ira on or about date and pursuant to ruling sec_1 and eventually rolled over into an ira set up and maintained in the name of taxpayer b consistent with the initial two rulings this third ruling is limited to the values of taxpayer b’s income and 5x5 right interests or this letter is based on the assumption that decedent's ira either met or meets the t also assumes that the ira or requirements of code sec_408 at all times relevant thereto iras into which the permissible rollover amount is are contributed also meet the requirements of al times relevant thereto finally it assumes that trust e and sub trust f code sec_408 at are valid under the jaws of state u pursuant to a power of atlomney on file in this office the original of this letter_ruling is being sent to your authorized representative s page if you have any questions or contact seek additional information conceming this letter_ruling please not a toll-free number or co sincerely yours dq ae fo employee_plans technical group enclosures deleted copy of letter_ruling form_437
